EXHIBIT NEVADA POWER COMPANY RATIOS OF EARNINGS TO FIXED CHARGES (Dollars in Thousands) Year Ended December 31, 2009 2008 2007 2006 2005 EARNINGS AS DEFINED: IncomeFrom Continuing Operations After Interest Charges $ 134,284 $ 151,431 $ 165,694 $ 224,540 $ 132,734 Income Taxes 61,652 71,382 78,352 117,510 63,995 IncomeFrom Continuing Operations before Income Taxes 195,936 222,813 244,046 342,050 196,729 Fixed Charges 247,290 210,067 190,836 190,333 159,776 Capitalized Interest (AFUDC-debt) (17,184 (20,063 ) (13,196 ) (11,614 ) (23,187 ) Total $ 426,042 $ 412,817 $ 421,686 $ 520,769 $ 333,318 FIXED CHARGES AS DEFINED: Interest Expensed and Capitalized (1) $ 247,290 $ 210,067 $ 190,836 $ 190,333 $ 159,776 Total $ 247,290 $ 210,067 $ 190,836 $ 190,333 $ 159,776 RATIO OF EARNINGS TO FIXED CHARGES 1.72 1.97 2.21 2.74 2.09 (1) Includes amortization of premiums, discounts, and capitalized debt expense and interest component of rent expense. For the purpose of calculating the ratios of earnings to fixed charges, “Fixed charges” represent the aggregate of interest charges on short-term and long-term debt (whether expensed or capitalized) and the portion of rental expense deemed attributable to interest.“Earnings” represents pre-tax incomefrom continuing operations plus fixed charges (excluding capitalized interest).
